ACCEPTED
                                                                                             06-15-00062-cv
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                      12/16/2015 9:16:11 AM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                        CERTIFICATE OF COMPLIANCE

      Pursuant to Tex. R. App. Proc. 9.4(i)(3), Appellees certify that FILED
                                                                       their response
                                                                             IN
                                                                 6th COURT OF APPEALS
                                                                   TEXARKANA, TEXAS
brief complies with the typeface requirements of Tex. R. App. P. 9.4(e) because
                                                                 12/16/2015 9:16:11itAM
                                                                                      has
                                                                      DEBBIE AUTREY
been produced on a computer and printed in a conventional typeface ofClerk  no smaller

than 14-point except for footnotes, which are no smaller than 12-point. This

document also complies with the word-count limitation of Tex. R. App. P.

9.4(i)(2)(B), because it contains 2,650 words, excluding any parts exempted by Tex.

R. App. P. 9.4(i)(1).

                                        /s/ Demetri Anastasiadis
                                        DEMETRI ANASTASIADIS
                                        Assistant Attorney General